Per Curiam.
The record discloses the following:
On October 12, 1962, in Case No. 62-4887, the general county court, upon defendant’s conviction of the unlawful manufacture of intoxicating liquor on September 13, 1962, pronounced judgment imposing a sentence of twelve months suspended for two years upon condition that defendant violate none of the criminal laws of the State, particularly the prohibition laws.
On June 21,1963, in Case No. 63-2152, the general county court, upon defendant’s conviction of unlawful possession of two pints of nontaxpaid whiskey on May 31, 1963, pronounced judgment imposing a sentence of six months; and, based on said conviction, the general county court then entered judgment in Case No. 62-4887 activating the twelve months’ suspended sentence it had pronounced therein on October 12, 1962. Defendant appealed from both judgments.
The hearing before Judge McLean on October 9, 1963, was on defendant’s appeal from the judgment entered by the general county court on June 21, 1963, in its Case No. 62-4887. See G.S. 15-200.1 as amended by Session Laws 1963, Chapter 632, Section 3.
Defendant’s assignments of error relate to asserted irregularities in respect of notice and procedure in connection with the hearing in the general county court on June 21,1963, and the hearing before Judge McLean on October 9,1963. We deem it unnecessary to set forth and discuss these assignments in detail. Nothing indicates defendant requested a postponement of either hearing or that he was not given a fair hearing. While defendant did not testify at the hearing before Judge McLean on October 9, 1963, he offered evidence tending to show his (good) general reputation.
Defendant, in his statement on appeal, says: “On the 8th day of July 1963, the defendant entered a plea of guilty in the Superior Court of Buncombe County, North Carolina, to the unlawful possession of non-tax-paid liquor and on said occasion was released upon payment of a fine of $500.00.” The case heard de novo in superior court on July 8, 1963, was the criminal prosecution of defendant for his alleged unlawful possession of two pints of nontaxpaid whiskey on May 31, 1963, to wit, the criminal offense for which he had been tried and convicted in the general county court on June 21,1963.
Defendant’s said plea of guilty on July 8, 1963, in superior court Case No. 63-555 (general county court Case No. 63-2152) was sufficient in itself to establish his violation of the condition on which the twelve months’ sentence of October 12, 1962, was suspended. Hence, Judge McLean’s judgment of October 9, 1963, is affirmed.
*371Defendant’s contention that Judge McLean when presiding at said civil session lacked jurisdiction is without merit. See G.S. 15-200.1 as amended by Session Laws 1963, Chapter 632, Section 3.
Affirmed.